

Exhibit 10.33
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of September 9,
2013 (the “Effective Date”) and is by and between GAIN Capital Holdings, Inc., a
corporation organized under the laws of Delaware (the “Company”) and Jason
Emerson (the “Executive”). The parties hereto, intending to be legally bound,
hereby agree as follows:


     1.  Employment Term. The Company hereby agrees to employ the Executive and
the Executive hereby accepts such employment, as the Chief Financial Officer for
the Company commencing on September 23, 2013 (or such later date as the
Executive and the Company shall mutually agree) (the “Start Date”) and
continuing through the first anniversary of the Start Date, unless terminated
sooner pursuant to Section 8 hereof (the “Term”). This Agreement is not subject
to any automatic renewal at the conclusion of the Term set forth herein, and
renewal must be in writing signed by both parties.


     2.  Representations and Warranties. The Executive represents that Executive
is entering into this Agreement voluntarily and that Executive’s employment
hereunder and his compliance with the terms and conditions of this Agreement
will not conflict with or result in the breach of any agreement to which
Executive is a party or by which Executive may be bound, or any legal duty that
Executive owes or may owe to another.


     3.  Duties and Extent of Services.
     (a)  During the Term, the Executive shall serve as Chief Financial Officer
of the Company and its consolidated subsidiaries, with such duties,
responsibilities and authority as are consistent with such position, subject to
the oversight of the Company (the “Board”), and shall so serve faithfully and to
the best of Executive’s ability under the direction and supervision of the Chief
Executive Officer. As an executive officer of the Company, the Executive shall
be entitled to all of the benefits and protections to which all officers of the
Company are entitled pursuant to the Company’s Amended and Restated Certificate
of Incorporation, which shall include, but not be limited to, the rights of
indemnification set forth in such Amended and Restated Certificate of
Incorporation, and coverage under the Company’s directors’ and officers’
liability insurance, as are in effect from time to time.


     (b)  During the Term, the Executive agrees to devote substantially his full
business time, attention, and energies to the Company’s business and shall not
be engaged in any other business activity, whether or not such business activity
is pursued for gain, profit, or other pecuniary advantage. Subject, however, to
Section 14, 15 and 16 herein, the Executive may serve in charitable and civic
positions and as a director of other companies with the prior written consent of
the Chief Executive Officer, which consent shall not be unreasonably withheld.
The Executive covenants, warrants, and represents that he shall devote his full
and best efforts to the fulfillment of his employment obligations, and he shall
exercise the highest degree of loyalty and the highest standards of conduct in
the performance of his duties.


     4.  Compensation.


     (a)  Base Salary. The Company shall pay the Executive a base annual salary
(the “Base Salary”) of not less than $250,000. The Base Salary shall be payable
in accordance with the Company’s standard payroll practices, currently
consisting of two payments each month, less applicable withholdings. The
Executive shall not receive any additional compensation from any subsidiary of
the Company.


     (b)  Bonus. During the Executive’s employment under this Agreement, the
Company shall cause the Executive to be eligible to participate in each bonus or
incentive compensation plan, program or policy maintained by the Company from
time to time, in whole or in part, for the executive officers of the Company
(each, an “Incentive Compensation Plan” and payments thereunder, “Incentive
Compensation”). The Executive’s target bonus for 2013 shall be an amount equal
to (i) $250,000 less (ii) the amount of any incentive bonus paid to the
Executive for 2013 by his current employer, which bonus shall be paid to the
Executive at the time annual bonuses are paid to other executives in respect of
the performance of the Company and executives in 2013. Additional discretionary
bonus payments may be available subject to the Executive’s individual
performance along with achievement of company metrics and financial results.
Payment under any such Incentive Compensation Plan shall be made, if at all,
after the close of the relevant performance period and by no later than
March 30th of the year after the year in which the performance period ends.
Notwithstanding

1



--------------------------------------------------------------------------------



anything herein to the contrary, to the extent permitted or required by
governing law, and in all cases subject to governing law, the Company’s
Compensation Committee shall have discretion to adjust Executive’s compensation
for the following year to account for, or to require the Executive to repay to
the Company, the amount of any Incentive Compensation to the extent the
Compensation Committee or Board determines that such bonus was not actually
earned by the Executive due to (i) the amount of such payment was based on the
achievement of financial results during the term of the Executive’s employment
with the Company that were subsequently the subject of a material accounting
restatement that occurs within three years of such payment (except in the case
of a restatement due to a change in accounting policy or simple error); (ii) the
Executive has engaged in fraud, gross negligence or intentional misconduct; or
(iii) the Executive has deliberately misled the market or the Company’s
stockholders regarding the Company’s financial performance.


(c)  Equity. During the Term, the Executive will be eligible to participate in
all long-term equity incentive programs made available to other executive
officers and that are established by the Company for its employees, including
the 2010 Omnibus Incentive Compensation Plan (or a successor thereto), at levels
determined by the Compensation Committee in its sole discretion commensurate
with the Executive’s performance and position. In addition, on the next
scheduled annual grant date following the Start Date (as determined by the
Compensation Committee), the Executive will be granted an equity award pursuant
to and subject to the terms and conditions of the 2010 Omnibus Incentive
Compensation Plan (or successor plan) consisting of a number of restricted stock
units and non-qualified stock options with an aggregate value of $150,000. In
addition, on the next scheduled annual grant date following the Start Date (as
determined by the Compensation Committee), the Executive will be granted an
equity award pursuant to and subject to the terms and conditions of the 2010
Omnibus Incentive Compensation Plan (or successor plan) consisting of a number
of restricted stock units and non-qualified stock options with an aggregate
value equal to the market value, determined as of the day of forfeiture, of any
equity securities of the Executive’s current employer that are forfeited by the
Executive upon his joining the Company.


Eligibility to receive the foregoing equity awards shall be predicated on the
Executive being employed by the Company on the applicable grant date; in the
event the Executive’s employment is terminated for any reason prior to the
applicable grant date, the Executive shall not be entitled to receive the equity
grants and the Company shall have no further obligation to the executive
relating to the receipt of additional equity compensation.


The number of restricted stock units and non-qualified stock options included in
each such equity award will be based, in the case of restricted stock units, on
the fair market value of a share of the Company’s common stock at the close of
trading on the grant date, and in the case of the non-qualified stock options,
on a value calculated using the Black-Scholes method. For the equity grants
described above, the proportion of such value consisting of restricted stock
units and non-qualified stock options shall be determined by the Compensation
Committee. All equity grants made to the Executive will vest in accordance with
a vesting schedule that is consistent with other grants under the 2010 Omnibus
Incentive Compensation Plan (or successor plan) and will be subject in all
respects to the terms of the 2010 Omnibus Incentive Compensation Plan (or
successor plan) and the agreement evidencing such grant.


     5.  Benefits. During the Term, the Executive shall be entitled to
participate in any and all benefit programs and arrangements generally made
available by the Company to executive officers, including, but not limited to,
pension plans, contributory and noncontributory welfare and benefit plans,
disability plans and medical, death benefit and life insurance plans for which
the Executive may be eligible during the Term. Furthermore, the Executive shall
be permitted that number of days of paid time off (“PTO”) during each calendar
year as, consistent with Company policy, are provided to similarly situated
employees; however, in no event shall Employee receive fewer than four weeks of
PTO (20 business days). PTO may be used for vacation, sick time off,
professional enrichment and education. Unused PTO shall accrue from one calendar
year to another consistent with Company policy.      


6.  Expenses. During the Executive’s employment, the Executive will be
reimbursed for travel, entertainment and other out-of-pocket expenses reasonably
incurred by the Executive on behalf of the Company in the performance of the
Executive’s duties hereunder, so long as (a) such expenses are consistent with
the type and amount of expenses that customarily would be incurred by similarly
situated corporate executives in the United States; and (b) the Executive timely
provides copies of receipts for expenses in accordance with Company policy.



2



--------------------------------------------------------------------------------



     7. Adherence to Company Policy. The Executive acknowledges that the
Executive is subject to insider information policies designed to preclude the
Company’s employees from violating the federal securities laws by trading on
material, non-public information or passing such information on to others in
breach of any duty owed to the Company or any third party. The Executive shall
promptly execute any agreements generally distributed by the Company or to its
employees requiring employees to abide by the Company’s insider information
policies. Executive is also required to comply with Company policies, including
the Employee Handbook and Code of Business Conduct and Ethics, as a term and
condition of his employment under this Agreement.
 
     8.  Termination.


     (a)  Disability. In accordance with applicable law, the Company may
terminate the Executive’s employment at any time after the Executive becomes
Disabled. As used herein, “Disabled” means the incapacity of the Executive, on
more than 75% of the standard business days (Monday through Friday) over any
three month period, due to injury, illness, disease, or bodily or mental
infirmity, to engage in the performance of all of the essential functions of his
position, in spite of any reasonable accommodation.


     (b)  Death. The Executive’s employment with the Company will terminate upon
the death of the Executive.


     (c)  Termination with Cause. The Company may terminate the Executive’s
employment at any time for Cause by providing written notice of such termination
to the Executive. As used herein, “Cause” means any of the following, as
determined by the Board:


          (i) the Executive’s material breach of this Agreement;


          (ii) the Executive’s gross negligence (other than as a result of
disability or occurring after the Executive’s provision of notice in connection
with a resignation for Good Reason) or willful misconduct in carrying out his
duties hereunder, resulting in harm to the Company;


          (iii) the Executive’s material breach of any of his fiduciary
obligations as an officer of the Company;


          (iv) any conviction by a court of law of, or entry of a pleading of
guilty or nolo contendere by the Executive with respect to, a felony or any
other crime for which fraud or dishonesty is a material element, excluding
traffic violations;


          (v) the Executive willfully or recklessly engages in conduct which is
materially injurious to the Company, monetarily or otherwise.


     For purposes of determining Cause, no act or omission by the Executive
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Any act or failure to act based upon:
(a) authority given pursuant to a resolution duly adopted by the Board, or
(b) advice of counsel for the Company, shall be conclusively presumed to be done
or omitted to be done by the Executive in good faith and in the best interests
of the Company. In addition, as to subsections (i)-(iii) above, if the action or
inaction in question is susceptible of a cure, then no finding of Cause shall
occur prior to written notice to the Executive setting forth in reasonable
detail the action or inaction at issue, and the Executive’s failure to cure such
condition following a cure period of no less than fifteen days.


     (d)  Termination Without Cause. The Company, at the direction of the Board,
may terminate the Executive’s employment without Cause at any time upon no less
than ninety days’ prior written notice, or ninety days’ pay in lieu of notice.
     (e)  Resignation for Good Reason. The Executive may resign from his
employment with the Company for Good Reason by providing written notice to the
Chief Executive Officer that an event constituting Good Reason has occurred and
the Executive desires to resign from his employment with the Company as a
result. Other than following a Change of Control, such notice must be provided
to the Chief Executive Officer by the Executive within sixty days following the
initial occurrence of the event constituting Good Reason. For the avoidance of
doubt, following a Change of Control, notice from the Executive to the Chief
Executive Officer that an event constituting Good Reason has occurred may be

3



--------------------------------------------------------------------------------



provided by the Executive at any time during the twelve month period following
the Change of Control that is referred to in Section 10(a) below. After receipt
of such written notice, the Chief Executive Officer shall have a period of sixty
days to cure such event; provided, however, the Chief Executive Officer, may, at
his or her sole option, determine not to cure such event and accept the
Executive’s resignation, effective thirty days following the Chief Executive
Officer’s receipt of the Executive’s notice that an event constituting Good
Reason has occurred. If, in the reasonable judgment of the Executive, the Chief
Executive Officer does not cure the event constituting Good Reason within the
requisite sixty day period, the Executive’s employment with the Company shall
terminate on account of Good Reason thirty days following the expiration of the
Chief Executive Officer’s cure period, unless the Chief Executive Officer
determines to terminate the Executive’s employment prior to such date. As used
herein, “Good Reason” means that, without the Executive’s consent, any of the
following has occurred:


          (i) a material diminution in the Executive’s authority, duties,
responsibilities or job title (for this purpose, not reporting to the Chief
Executive Officer shall be deemed to be a material diminution of the Executive’s
authority);


          (ii) a material diminution in the Executive’s Base Salary;


(iii) a relocation of the Company’s principal offices in Bedminster, New Jersey,
or of the Executive’s principal office (if different), to a location that is not
within the New York metropolitan area; or


          (iv) any action or inaction by the Company that constitutes a material
breach by the Company of its obligations under this Agreement.


For the avoidance of doubt, in no event shall the expiration of this Agreement
be construed as giving rise to Good Reason.


     (f)  Resignation Without Good Reason. The Executive may resign from his
employment with the Company without Good Reason (as that term is defined in
Section 8(e)) at any time upon no less than ninety days’ prior written notice to
the Chief Executive Officer. Upon such notice of resignation, the Company may,
at its sole option, accept the Executive’s resignation effective as of a date
prior to the resignation date specified in the notice, and in such event, the
earlier date will be the effective date of termination of the Executive’s
employment for all purposes hereunder.


     9.  Compensation Upon Termination Other Than in Connection With a Change In
Control.


     (a)  Disability. Upon termination of employment pursuant to Section 8(a),
the Executive will receive any Base Salary accrued and unpaid as of such date as
well as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
If the Executive becomes disabled before the end of the fiscal year, the
Executive will also receive Incentive Compensation for such fiscal year on a pro
rata basis (1/12th of the aggregate Incentive Compensation (based on the
Executive’s target bonus for such year) payable to the Executive for such fiscal
year for each month in which he was employed on the last day of that month).
Such pro rata Incentive Compensation will be paid at the time that the Incentive
Compensation is payable to other executives. The Company shall have no further
obligations under this Agreement to the Executive.


     (b)  Death. In the event of the Executive’s death, the Executive’s estate
will receive his Base Salary accrued and unpaid as of the date of his death as
well as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
If the Executive dies before the end of the fiscal year, the Executive’s estate
will receive Incentive Compensation for such fiscal year on a pro rata basis
(1/12th of the aggregate Incentive Compensation (based on the Executive’s target
bonus for such year) payable to the Executive for such fiscal year for each
month in which he was employed on the last day of that month). Such pro rata
bonus will be paid at the time that the Incentive Compensation is payable to
other executives. The Company shall have no further obligations under this
Agreement to the Executive.


     (c)  Termination Without Cause or Resignation With Good Reason Other Than
in Connection With a Change in Control. If, other than in connection with a
Change in Control as defined in Section 10, the Company terminates the
Executive’s employment without Cause pursuant to Section 8(d) or if the
Executive resigns for Good Reason pursuant

4



--------------------------------------------------------------------------------



to Section 8(e), the Company will pay the Executive his Base Salary accrued and
unpaid as of the date of termination of employment, as well as any accrued but
unused PTO and appropriate expense reimbursements. Such amounts will be paid as
soon as practicable after the termination of employment. In addition, subject to
the Executive’s execution and nonrevocation of the general release of claims
described in Section 11 below, as well as Executive’s compliance with the
restrictive covenants set forth in Sections 13 through 16 below, the Company
will also pay and/or provide to the Executive the following:


(i) severance in an amount equal to twelve months of the Executive’s monthly
Base Salary (the “Severance Amount”), less applicable withholdings, which shall
be paid to the Executive in accordance with the Company’s normal payroll
practices in equal installments over the twelve month period following
Executive’s last day of employment and which shall commence as soon as
administratively practicable following the expiration of the revocation period
for the general release, but not later than sixty days following the date of
Executive’s last day of employment with the Company;


(ii) in accordance with Section 4(b), the Executive will receive any accrued and
unpaid Incentive Compensation, less applicable withholdings, for which he is
eligible, with such amount to be paid in a lump sum as soon as practicable after
the termination of employment;


(iii) notwithstanding any eligibility requirement that the Executive must be
employed by the Company as of the date on which the Incentive Compensation is
paid, if the Executive’s employment is terminated before such date in accordance
with Section 8(d) or 8(e), he will be eligible to receive Incentive Compensation
in an amount equal to an amount equal to his annual cash target bonus, as
determined by the Chief Executive Officer, existing at such time, with such
Incentive Compensation being paid in a lump sum at the same time that the
Incentive Compensation is payable to other executives;


(iv) notwithstanding any provision to the contrary in any applicable grant
agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), all shares subject to Company equity grants (including without
limitation stock options, stock units and stock awards) that vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination date that would have vested
within the twelve month period following the Executive’s termination date if the
vesting schedule for such grants were based on a monthly vesting schedule, as
opposed to the vesting schedule set forth in his grant agreement, shall
immediately vest in full and/or become immediately exercisable or payable on the
Executive’s termination date; and


(v) the Company will provide continued health benefits to the Executive at the
same premium rates charged to other then current employees of the Company, or,
at its option, waive that portion of the cost for COBRA continuation coverage
that is in excess of what then current employees of the Company pay for health
benefits under the Company’s plan, for the twelve month period following his
termination of employment, unless the Executive is eligible to be covered by
health insurance provided by a future employer.


     For the avoidance of doubt, acceleration, if any, of equity grants that
vest in whole or in part based on the satisfaction of performance-based or
market-based conditions will be governed by the terms of the applicable award
agreement and/or plan.     


(d)  Termination With Cause and Resignation Without Good Reason. If the Company
terminates the Executive’s employment with Cause pursuant to Section 8(c), if
the Executive resigns without Good Reason pursuant to Section 8(f), or is in
material breach of any of the covenants set forth in Sections 13, 14, 15, 16 or
17 below, the Company will pay the Executive his Base Salary accrued and unpaid
as of the date of termination of employment as well as any accrued but unused
PTO and appropriate expense reimbursements. Such amounts will be paid as soon as
practicable after the termination of employment and, following such payments,
the Company shall have no further obligations under this Agreement to the
Executive.  


   (e) Expiration of Agreement. If this Agreement expires without any extension
or renewal of its terms, the Executive will be an at-will employee of the
Company thereafter, in which event Executive will remain subject to the terms
and restrictions of Sections 13-18 hereof for the duration of his employment
with the Company, and the applicable Restricted

5



--------------------------------------------------------------------------------



Period following the termination of employment, whether pursuant to an agreement
or employment at-will. It is understood that the references in Section 14 hereof
to Cause for termination and Resignation With Good Reason do not apply to any
period of at-will employment, but will apply only with reference to the
definition of the Restricted Period going forward as set forth in Section 14. If
the Company elects to terminate the Executive’s employment coincident with the
expiration of this Agreement, the Company will pay the Executive his Base Salary
accrued and unpaid as of the date of termination of employment as well as any
accrued but unused PTO and appropriate expense reimbursements and, following
such payments, the Company shall have no further obligations under this
Agreement to the Executive except as set forth in Section 10(a).


10. Change in Control.


    (a)  Termination Without Cause or Resignation With Good Reason in Connection
With a Change in Control. If, on or within twelve (12) months after a Change in
Control, and whether or not the Term has previously expired, the Company or its
successor terminates the Executive’s employment without Cause pursuant to
Section 8(d) or if the Executive resigns for Good Reason pursuant to
Section 8(e), the Executive is entitled to his Base Salary accrued and unpaid as
of the date of termination of employment as well as any accrued but unused PTO
and appropriate expense reimbursements. Such amounts will be paid as soon as
practicable after the termination of employment. In addition, subject to the
Executive’s execution and nonrevocation of the general release of claims
described in Section 11 below and compliance with the requirements of Section 23
below, the Executive shall be entitled to the following:   


(i)  severance in an amount equal to twenty-four months of the Executive’s
monthly Base Salary (the “Change in Control Severance Amount”), less applicable
withholdings, which shall be paid to the Executive in a lump sum as soon as
administratively practicable following the expiration of the revocation period
for the general release, but not later than sixty days following the date of
Executive’s last day of employment with the Company;


        (ii)  in accordance with Section 4(b), the Executive will receive any
accrued and unpaid Incentive Compensation, minus applicable deductions and
withholdings, for which he is eligible, with such amount to be paid in a lump
sum as soon as practicable after the termination of employment with the Company;


        (iii)  notwithstanding any eligibility requirement that the Executive
must be employed by the Company as of the date on which the Incentive
Compensation is paid, if the Executive’s employment is terminated before such
date, he will be eligible to receive Incentive Compensation on a pro rata basis
(1/12th of the aggregate Incentive Compensation payable to the Executive for the
fiscal year for each month in which he was employed on the last day of that
month), minus applicable deductions and withholdings, based on the target
Incentive Compensation for the applicable period, with such pro rata Incentive
Compensation being paid in a lump sum as soon as administratively practicable
following the expiration of the revocation period for the general release, but
not later than sixty days following the date of the Executive’s last day of
employment with the Company;


        (iv)  an amount equal to an amount equal to his annual cash target
bonus, as determined by the Chief Executive Officer, existing at such time, with
such amount to be paid in a lump sum as soon as administratively practicable
following the expiration of the revocation period for the general release, but
not later than sixty days following the date of the Executive’s last day of
employment with the Company;


        (v)  notwithstanding any provision to the contrary in any applicable
grant agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), all shares subject to Company equity grants (including without
limitation stock options, stock units and stock awards) that vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination date shall immediately vest
in full and/or become immediately exercisable or payable on the Executive’s
termination date; and


        (vi)  the Company will provide continued health benefits to the
Executive at the same premium rates charged to other then current employees of
the Company, or at its option, waive that portion of the cost for COBRA
continuation coverage that is in excess of what then current employees of the
Company pay for health benefits under the Company’s plan, for the twelve month
period following his termination of employment, unless the Executive is eligible
to be covered by health insurance provided by a future employer.

6



--------------------------------------------------------------------------------





       For the avoidance of doubt, acceleration, if any, of equity grants that
vest in whole or in part based on the satisfaction of performance-based or
market-based conditions will be governed by the terms of the applicable award
agreement and/or plan. In the event that the Company modifies the performance
periods or frequency at which discretionary bonuses are to be earned or paid,
the references to Incentive Compensation in Section 9 and this Section 10 shall
be construed accordingly to reflect such modified bonus periods or frequency.


(b) For the avoidance of doubt, the provisions in the Company’s 2010 Omnibus
Incentive Compensation Plan (or successor or predecessor equity compensation
plans, as applicable) relating to the acceleration of vesting of equity awards
in the event of a Change in Control shall apply to any equity awards held by the
Executive.


(c) For purposes of this Agreement, “Change in Control” means a (i) Change in
Ownership of the Company, (ii) Change in Effective Control of the Company, or
(iii) Change in the Ownership of Assets of the Company, as described herein and
construed in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and Treasury guidance issued thereunder (the
“Code”); except that no Change in Control shall be deemed to occur as a result
of a change of ownership resulting from the death of a stockholder or a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote).


(i) A “Change in Ownership of the Company” shall occur on the date that any one
Person acquires, or Persons Acting as a Group acquire, ownership of the capital
stock of the Company that, together with the stock previously held by such
Person or Group, constitutes more than 50% of the total fair market value or
total voting power of the capital stock of the Company. However, if any one
Person is, or Persons Acting as a Group are, considered to own more than 50% of
the total fair market value or total voting power of the capital stock of the
Company, the acquisition of additional stock by the same Person or Persons
Acting as a Group is not considered to cause a Change in Ownership of the
Company or to cause a Change in Effective Control of the Company (as described
below). An increase in the percentage of capital stock owned by any one Person,
or Persons Acting as a Group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock.


(ii) A “Change in Effective Control of the Company” shall occur if, in any
twelve-month period, a majority of the members of the Board are not Continuing
Directors. “Continuing Directors” means, as of any date of determination, any
member of the Board who (a) was a member of the Board on the Start Date or (b)
was nominated for election, elected or appointed to the Board with the approval
of a majority of the Continuing Directors who were members of the Board at the
time of such nomination, election or appointment (either by a specific vote or
by approval of the Company’s proxy statement in which such member was named as a
nominee for election as a director, without objection to such nomination).


(iii) A “Change in the Ownership of Assets of the Company” shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company that have
a total gross fair market value equal to or more than 75% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


         (iv)The following rules of construction apply in interpreting the
definition of Change in Control:


(a) A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations thereunder, other than
employee benefit plans sponsored or maintained by the Company and by entities
controlled by the Company or an underwriter of the capital stock of the Company
in a registered public offering.



7



--------------------------------------------------------------------------------



(b) Persons will be considered to be “Persons Acting as a Group” (or “Group”) if
(i) they are considered to be acting as a group within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act and the rules and regulations
thereunder or (ii) they are owners of a corporation or other entity that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with the Company. If a Person owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
Group with other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.


(c) For purposes of the definition of Change in Control, “fair market value”
shall be determined by the Board.


(d) A Change in Control shall not include a transfer to a related person as
described in Code Section 409A or a public offering of capital stock of the
Company.


(e) For purposes of the definition of Change in Control, Code Section 318(a)
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treas. Reg. § 1.83-3(b) and (j)), the stock underlying the option is
not treated as owned by the individual who holds the option.


11.     Release of Claims. As a condition for the payments of the Severance
Amount or the Change in Control Severance Amount and Incentive Compensation
provided in Section 9(c) or Section 10(a), the Executive must execute a general
release of all claims (including claims under local, state and federal laws, but
excluding claims for payment due under Section 9(c) or Section 10(a)) that the
Executive has or may have against the Company and current and former related
individuals or entities (the “Release”). The Release shall be in a form
reasonably acceptable to the Company, and shall include confidentiality,
cooperation, and non-disparagement provisions, as well as other terms requested
by the Company that are typical of an executive severance agreement. The
consideration provided for in Section 9(c) or Section 10(a) is conditioned upon
and will not be paid (or be provided) until the execution of the Release and the
expiration of any revocation period; provided that notwithstanding any provision
of this Agreement to the contrary, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year. The Company shall provide the
Release to the Executive by no later than ten days after the Executive
terminates employment with the Company, and the Executive shall execute the
Release during the statutory time period specified by applicable law. If the
Release is not executed during the statutory time period specified by applicable
law, the Company’s obligation to pay any Severance Amount, Change in Control
Severance Amount, or Incentive Compensation and to provide any acceleration of
vesting and continued health benefits provided for in Section 9(c) or Section
10(a) pursuant to this Agreement shall terminate.


12.  Section 280G Cutback. The Executive shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received under this Agreement, including, without
limitation, any excise tax imposed by Code Section 4999. Notwithstanding
anything to the contrary in this Agreement, in the event that any payment or
benefit received or to be received by the Executive pursuant to the terms of
this Agreement or in connection with the Executive’s termination of employment
or contingent upon a Change in Control pursuant to any plan or arrangement or
other agreement with the Company or any affiliate (collectively, the “Payments”)
would be subject to the excise tax imposed by Code Section 4999, as determined
by the Company, then the Payments shall be reduced to the extent necessary to
prevent any portion of the Payments from becoming nondeductible by the Company
under Code Section 280G or subject to the excise tax imposed under Code Section
4999, but only if, by reason of that reduction, the net after-tax benefit
received by the Executive exceeds the net after-tax benefit the Executive would
receive if no reduction was made. For this purpose, “net after-tax benefit”
means (i) the total of all Payments that would

8



--------------------------------------------------------------------------------



constitute “excess parachute payments” within the meaning of Code Section 280G,
less (ii) the amount of all federal, state, and local income taxes payable with
respect to the Payments calculated at the maximum marginal income tax rate for
each year in which the Payments shall be paid to the Executive (based on the
rate in effect for that year as set forth in the Code as in effect at the time
of the first payment of the Payments), less (iii) the amount of excise taxes
imposed on the Payments described in clause (i) above by Code Section 4999. If,
pursuant to this Section 12, Payments are to be reduced, the Company shall
determine which Payments shall be reduced in a manner so as to avoid the
imposition of additional taxes under Code Section 409A.


     13.  Confidentiality; Return of Company Property.


     (a)  The Executive acknowledges that, by reason of Executive’s employment
by the Company, Executive will have access to confidential information of the
Company, including, without limitation, information and knowledge pertaining to
products, inventions, discoveries, improvements, innovations, designs, ideas,
trade secrets, proprietary information, business strategies, packaging,
advertising, marketing, distribution and sales methods, sales and profit
figures, employees, customers and clients, and relationships between the Company
and its business partners, including dealers, traders, distributors, sales
representatives, wholesalers, customers, clients, suppliers and others who have
business dealings with them (“Confidential Information”). The Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and covenants that, both during and after the Term, Executive
will not disclose any Confidential Information to any person or entity, except
as the Executive’s duties as an employee of the Company may require, without the
prior written authorization of the Chief Executive Officer. The obligation of
confidentiality imposed by this Section 13 shall not apply to Confidential
Information that otherwise becomes generally known to the public through no act
of the Executive in breach of this Agreement or any other party in violation of
an existing confidentiality agreement with the Company, or which is required to
be disclosed by court order or applicable law.


     (b)  All records, designs, patents, business plans, financial statements,
manuals, memoranda, lists, research and development plans and products, and
other property delivered to or compiled by the Executive by or on behalf of the
Company or its vendors or customers that pertain to the business of the Company
shall be and remain the property of the Company, and be subject at all times to
its discretion and control. Likewise, all property, including without limitation
all documents, whether in computer or hard copy form, that Executive creates or
receives during and as a result of his employment by the Company, shall be
returned to the Company upon request and at the end of the Executive’s
employment.


     14.  Non-Competition. While the Executive is employed at the Company and
for a period of twelve months after the termination of his employment with the
Company for any reason, other than following termination without Cause or
Resignation for Good Reason after a Change in Control, pursuant to Section 10,
in which case such period shall be six months (as applicable, the “Restricted
Period”), the Executive will not, directly or indirectly, own, maintain,
finance, operate, engage in, assist, be employed by, contract with, license, or
have any interest in, or association with, a business or enterprise primarily
engaged in or planning to be primarily engaged in, the Internet retail trading
of foreign exchange, futures or options on futures or any other businesses in
which the Company is substantially engaged (which shall be defined as any
business activity from which the Company generated at least $5 million of
revenue over the twelve months immediately preceding the month in which the
termination of employment occurs) at the time of the Employee’s termination of
employment.


     15. Solicitation of Clients. During the Restricted Period, the Executive
shall not, directly or indirectly, including through any other person or entity,
seek business from any Client on behalf of any enterprise or business other than
the Company, refer business generated from any Client to any enterprise or
business other than the Company, or receive commissions based on sales or
otherwise relating to the business from any Client, enterprise or business other
than the Company, provided that such solicitation, if successful, would have an
adverse effect on the Company. For purposes of this Agreement, the term “Client”
means any person, firm, corporation, limited liability company, partnership,
association or other entity (i) to which the Company sold or provided services
during the twelve-month period prior to the time at which any determination is
required to be made as to whether any such person, firm, corporation,
partnership, association or other entity is a Client, or (ii) who or which has
been approached by an employee of the Company for

9



--------------------------------------------------------------------------------



the purpose of soliciting business for the Company and which business was
reasonably expected to generate revenue in excess of $100,000 per annum.


     16.  Solicitation of Employees. During the Restricted Period, the
Executive, directly or indirectly, shall not contact or solicit any employee of
the Company for the purpose of hiring them or causing them to terminate their
employment relationship with the Company.


     17.  Inventions, Ideas, Processes, and Designs. All inventions, ideas,
processes, programs, software, and designs (including all improvements)
conceived or made by the Executive during his employment with the Company
(whether or not actually conceived during regular business hours) and related to
the business of the Company, or the business approved by the Board to be engaged
in by the Company, shall be disclosed in writing promptly to the Company and
shall be the sole and exclusive property of the Company. An invention, idea,
process, program, software, or design (including an improvement) shall be deemed
related to the actual or approved business of the Company if (x) it was made
with the Company’s equipment, supplies, facilities, or Confidential Information,
(y) results from work performed by the Executive for the Company, or (z)
pertains to the current business or demonstrably anticipated research or
development work of the Company. The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company. The decision to file for patent or
copyright protection or to maintain such development as a trade secret shall be
in the sole discretion of the Company, and the Executive shall be bound by such
decision.


     18.  Specific Performance/Remedies. The Executive acknowledges that the
services to be rendered by the Executive are of a special, unique and
extraordinary character and, in connection with such services, the Executive
will have access to Confidential Information vital to the Company’s business.
Executive further agrees that the covenants contained in Sections 13, 14, 15, 16
and 17 are reasonable and necessary to protect the legitimate business interests
of the Company. By reason of this, the Executive consents and agrees that if the
Executive violates any of the provisions of Section 13, 14, 15, 16 and 17
hereof, the Company would sustain irreparable injury and that monetary damages
would not provide adequate remedy to the Company. The Executive hereby agrees
that the Company shall be entitled to have Section 13, 14, 15, 16 and 17 hereof
specifically enforced (including, without limitation, by injunctions and
restraining orders) by any court in the State of New Jersey having equity
jurisdiction, agrees to be subject to the jurisdiction and venue of said court,
and agrees that the Company may seek injunctive relief without the necessity of
posting a bond. As a further and non-exclusive remedy, Executive understands
that a breach of the covenants contained in Sections 13, 14, 15, 16 or 17 above
that causes material harm to the Company as reasonably determined by the Board
(which determination shall be binding and final) shall eliminate Executive’s
entitlement to any further payment of the Severance Amount, Change in Control
Severance Amount, Incentive Compensation, acceleration of vesting and continued
health benefits provided for in Section 9(c) or Section 10(a), and Executive
shall be required to return any such amounts in the event of such a breach
except for an amount equal to one month’s salary, and which amount is sufficient
to serve as valid consideration for the release of claims set forth in Section
11 hereof. Executive further agrees that any amounts forfeited or withheld shall
not be considered as liquidated damages, and that nothing contained herein shall
be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
damages from the Executive.


     19.  Complete Agreement. This Agreement embodies the entire agreement of
the parties with respect to the Executive’s employment, compensation, benefits
and related items and supersedes any other prior oral or written agreements,
arrangements or understandings between the Executive and the Company, other than
the award agreements reflecting outstanding equity awards held by the Executive
as of the date of this Agreement which shall continue to control such equity
awards except as expressly modified by Sections 9(c) and 10(a) of this
Agreement. This Agreement may not be changed or terminated orally but only by an
agreement in writing signed by the parties hereto.


     20.  Waiver. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by such party.


     21. Governing Law; Assignability; Arbitration.



10



--------------------------------------------------------------------------------



     (a) This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New Jersey without reference to the choice of law
provisions thereof.


     (b) The Executive may not, without the Company’s prior written consent,
delegate, assign, transfer, convey, pledge, encumber or otherwise dispose of
this Agreement or any interest herein. Any such attempt shall be null and void
and without effect. The Company and the Executive agree that this Agreement and
all of the Company’s rights and obligations hereunder may be assigned or
transferred by the Company and shall be assumed by and be binding upon any
successor to the Company.


Executive agrees that any dispute, controversy or claim arising out of or
related to Executive’s employment with the Company, this Agreement or any claim
for breach thereof (other than disputes, controversies or claims relating to
Executive’s obligations under Sections 13-18 hereof) must be submitted within
six (6) months of the time when the occurrence or event giving rise to the
dispute, controversy or claim arose to binding arbitration conducted by the
American Arbitration Association (“AAA”) in Somerset County, New Jersey, and to
be governed by AAA rules. Any arbitral award determination shall be final and
binding upon the parties. For any proceedings not covered by arbitration
(including those relating to Executive’s obligations under Sections 13-18
hereof), the Parties submit to the exclusive jurisdiction of any court of
competent jurisdiction in the State of New Jersey as provided for in Section 18
hereof. Executive understands and agrees that by virtue of this Agreement he is
giving up rights otherwise afforded to him in a civil court action, including
his right to a trial by jury.


     22.  Severability. If any provision of this Agreement or any part thereof,
including, without limitation, Sections 13, 14, 15, 16 or 17, as applied to
either party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or remaining parts thereof, which shall be
given full effect without regard to the invalid or unenforceable part thereof,
or the validity or enforceability of this Agreement. In the event an arbitrator
or court of competent jurisdiction deems the restrictive covenants unreasonably
lengthy in time or overly broad in scope, it is the intention and agreement of
the parties that those provisions which are not fully enforceable be deemed as
having been modified to the extent necessary to render them reasonable and
enforceable and that they be enforced to such extent.


     23.  Notices. All notices to the Company or the Executive, permitted or
required hereunder, shall be in writing and shall be delivered personally, by
telecopier or by courier service providing for next-day delivery or sent by
registered or certified mail, return receipt requested, to the following
addresses:


     If to the Company:


GAIN Capital Holdings, Inc.
Bedminster One
135 Route 202/206
Bedminster, New Jersey 07921
Attention: Chief Executive Officer
     
If to the Executive, to the address set forth on the first page hereof.


     Either party may change the address to which notices shall be sent by
sending written notice of such change of address to the other party. Any such
notice shall be deemed given, if delivered personally, upon receipt; if
telecopied, when telecopied; if sent by courier service providing for next-day
delivery, the next business day following deposit with such courier service; and
if sent by certified or registered mail, three days after deposit (postage
prepaid) with the U.S. mail service.


     24. Section 409A.


     (a) This Agreement shall be interpreted to avoid the imposition of any
additional taxes under Code Section 409A. If any payment or benefit cannot be
provided or made at the time specified herein without incurring additional taxes
under Code Section 409A, then such benefit or payment shall be provided in full
at the earliest time thereafter when

11



--------------------------------------------------------------------------------



such sanctions will not be imposed. The preceding provisions, however, shall not
be construed as a guarantee by the Company of any particular tax effect to the
Executive under this Agreement. For purposes of Code Section 409A, each payment
under this Agreement shall be treated as a separate payment and the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of payment.


     (b) To the maximum extent permitted under Code Section 409A, the cash
severance payments payable under this Agreement are intended to comply with the
‘short-term deferral exception’ under Treas. Reg. §1.409A-1(b)(4), and any
remaining amount is intended to comply with the ‘separation pay exception’ under
Treas. Reg. §1.409A-1(b)(9)(iii) or any successor provision; provided, however,
any amount payable to the Executive during the six-month period following the
Executive’s termination date that does not qualify within either of the
foregoing exceptions and is deemed as deferred compensation subject to the
requirements of Code Section 409A, then such amount shall hereinafter be
referred to as the ‘Excess Amount.’ If the Executive is a “key employee” of a
publicly traded corporation under Section 409A at the time of his separation
from service and if payment of the Excess Amount under this Agreement is
required to be delayed for a period of six months after separation from service
pursuant to Code Section 409A, then notwithstanding anything in this Agreement
to the contrary, payment of such amount shall be delayed as required by Code
Section 409A, and the accumulated postponed amount shall be paid in a lump sum
payment within ten days after the end of the six  month period. If the Executive
dies during the postponement period prior to the payment of the postponed
amount, the amounts withheld on account of Section 409A shall be paid to the
personal representative of the Executive’s estate within sixty days after the
date of the Executive’s death. A “key employee” shall mean an employee who, at
any time during the 12-month period ending on the identification date, is a
“specified employee” under Code Section 409A, as determined by the Board, in its
sole discretion. The determination of key employees, including the number and
identity of persons considered key employees and the identification date, shall
be made by the Board in accordance with the provisions of Code Sections 416(i)
and 409A.


     (c) To the extent the Executive is, at the time of his termination of
employment under this Agreement, participating in one or more deferred
compensation arrangements subject to Code Section 409A, the payments and
benefits provided under those arrangements shall continue to be governed by, and
to become due and payable in accordance with, the specific terms and conditions
of those arrangements, and nothing in this Agreement shall be deemed to modify
or alter those terms and conditions.


     (d) “Termination of employment,” “resignation,” or words of similar import,
as used in this Agreement means, for purposes of any payments under this
Agreement that are payments of deferred compensation subject to Code Section
409A, the Executive’s “separation from service” as defined in Code Section 409A.


     (e) Nothing herein shall be construed as having modified the time and form
of payment of any amounts or payments of “deferred compensation” (as defined
under Treas. Reg. § 1.409A-1(b)(1), after giving effect to the exemptions in
Treas. Reg. §§ 1.409A-1(b)(3) through (b)(12)) that were otherwise payable
pursuant to the terms of any agreement between Company and the Executive in
effect on or after January 1, 2005 and prior to the date of this Agreement.


     (f) All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.


     25. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.


  

12



--------------------------------------------------------------------------------



   26. Separation. All covenants that, by their terms, naturally would survive
the termination or expiration of this Agreement, including but not limited to
Sections 11, 12, 13, 14 and 15 hereof, shall survive the termination or
expiration of this Agreement.


[SINGATURE PAGE FOLLOWS]



13



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the date first above written.
 
 
 
 
 
 
 
 
 
 
GAIN CAPITAL HOLDINGS, INC.
 
 
 
 
 
 


 
By:
 
 /s/ Glenn H. Stevens
 
 
Name:
 
Glenn H. Stevens
 
 
Title:
 
President and Chief Executive Officer
 
 
 


 
 
/s/ Jason Emerson
 
 
 
 
 
Jason Emerson
 
 




14

